COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                                NO. 02-11-508-CR

BRITTANY AIKEN                                                          APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE

                                      ------------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                      ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ----------

      We have considered appellant’s “Motion To Dismiss Appeal.” Although

appellant has not signed the motion in compliance with rule 42.2(a) of the rules of

appellate procedure, appellant indicated in writing in a letter received in this court

on April 12, 2012, that she no longer wishes to pursue her appeal. See Tex. R.

App. P. 42.2(a). We suspend rule 42.2(a)’s requirement that appellant sign the

motion to dismiss the appeal. Id.; see Tex. R. App. P. 2. No decision of this

court having been delivered before we received this motion, we grant the motion

and dismiss the appeal. See Tex. R. App. P. 43.2(f).



      1
       See Tex. R. App. P. 47.4.
                                           PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 26, 2012




                               2